Citation Nr: 0731808	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-29 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, secondary to service-connected lumbar spine 
disability.

2.  Entitlement to service connection for radiculopathy of 
the left upper extremity, secondary to service-connected 
lumbar spine disability or cervical spine disability. 

3.  Entitlement to service connection radiculopathy of the 
right upper extremity, secondary to service-connected lumbar 
spine disability or cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from September 1983 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The issues of entitlement to service connection for a 
cervical spine disability, secondary to service-connected 
lumbar spine disability and entitlement to service connection 
for radiculopathy of the left upper extremity, secondary to 
service-connected lumbar spine disability or cervical spine 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no medical evidence of right upper extremity 
radiculopathy that is in any way related to service.


CONCLUSION OF LAW

Radiculopathy of the right upper extremity was not incurred 
during active service, nor is any such disability causally 
related to or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in October 2006, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was also provided in the October 2006 letter. 
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, notice 
was not given prior to the appealed August 2002 decision; 
however, the Court specifically stated in Pelegrini that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based and the Board specifically finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone VA examinations.  The Board finds 
that these examinations, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claim.  There is no duty to provide another examination 
or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1131.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007). Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability; the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran seeks service connection for radiculopathy of the 
right upper extremity as secondary to his service-connected 
low back disability or cervical spine disability.  Other than 
the veteran's contentions, the record contains no indication 
that any current radiculopathy of the right upper extremity 
is causally related to his active service, any incident 
therein, or any service-connected disability.  

Service medical records are silent regarding any complaint or 
finding of radiculopathy of the right upper extremity.  
Similarly, the post-service medical evidence does not 
establish that the veteran has a current radiculopathy of the 
right upper extremity that is related to his service-
connected low back disability or cervical spine disability. 

On VA (QTC) examination in March 2006, the veteran did not 
display any sensory motor loss on the right.  The examiner 
concluded that the veteran's right upper extremity was 
normal.    

The Board has considered the veteran's lay contentions that 
he currently has radiculopathy of the right upper extremity 
that is related to his period of service, specifically his 
lumbar spine and cervical spine disorders.  As a layperson, 
however, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of a medical 
diagnosis, causation or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In sum, the record contains absolutely 
no probative evidence supporting his theory of entitlement.

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of radiculopathy of the 
right upper extremity.  If there is no current diagnosis, 
service connection cannot be established.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000);  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for radiculopathy of the right upper extremity.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for radiculopathy of the right upper 
extremity is denied.  


REMAND

The veteran's claims for service connection for a cervical 
spine disability, secondary to service-connected low back 
disability and service connection for radiculopathy of the 
left upper extremity, secondary to service-connected low back 
disability or cervical spine disability, warrant further 
development.

The veteran essentially contends that the limitations from 
his service-connected lumbar spine disorder have caused other 
joints in his spine to overload and have caused additional 
wear and tear.

An April 2002 VA examination report reflects a diagnosis of 
cervical spine degenerative disc disease and arthritis.  The 
examiner concluded that the veteran's neck condition was not 
caused by an injury in the military.  Rather, the examiner 
felt that the veteran's neck condition and the left upper 
extremity radicular symptoms and numbness in C6-C7 
distributions were related to pre and post-service neck 
injuries.    

On VA (QTC) examination in March 2006, the examiner once 
again concluded that the veteran's cervical spine condition 
was not service related because there are no records of an 
in-service injury.  Furthermore, the examiner stated that the 
symptoms and signs on physical examination (pain, stiffness 
and limited range of motion) of the left upper extremity was 
less likely than not caused by or secondary to the cervical 
spine condition.  

Although both examiners concluded that the cervical spine 
disability was not associated with an injury in service, they 
did not address the question of whether the veteran has an 
additional disability resulting from aggravation of his non-
service-connected cervical spine disability by his service-
connected low back disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (holding that 38 C.F.R. § 3.310(a) 
authorizes a grant of service connection not only for 
disability caused by a service-connected disability, but for 
the extent of additional disability resulting from 
aggravation of a non-service-connected disability by a 
service-connected disability).  Accordingly, a more 
definitive medical opinion on the question of whether there 
has been a measurable permanent increase of a non-service-
connected disability caused by a service-connected disability 
is also needed.
 
Moreover, the April 2002 VA examiner found that the veteran 
had left upper extremity radicular symptoms and numbness.  On 
the March 2006 VA examination, however, the examiner only 
noted pain, stiffness and limited range of the motion of the 
left upper extremity.  Further examination is warranted to 
determine whether the veteran currently has any left upper 
extremity radiculopathy and if so, whether the radiculopathy 
is secondary to the veteran's service-connected lumbar spine 
or cervical spine disorder. 

A recent amendment to 38 C.F.R. § 3.310, effective October 
10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by adding language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claims for service connection for a 
cervical spine disability, secondary to 
service-connected low back disability and 
service connection for radiculopathy of the 
left upper extremity, secondary to service-
connected low back disability or cervical 
spine disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should also schedule the 
veteran for an appropriate examination.  
All indicated tests should be accomplished.  
The claims folder and a copy of this REMAND 
must be made available to the examiner.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e. a 50% or greater likelihood) that any 
current cervical spine disability, to 
include radiculopathy of the left upper 
extremity, is proximately due to, or the 
result of, the service-connected low back 
disability.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not (i.e. a 50% or 
greater likelihood) that any current 
cervical spine disability, to include 
radiculopathy of the left upper extremity, 
has been worsened by the veteran's service-
connected low back disability.  If the 
veteran's cervical spine disability and/or 
radiculopathy of the left upper extremity 
was aggravated by his service-connected low 
back, to the extent that is possible, the 
examiner is requested to provide an opinion 
as to approximate baseline level of 
severity of the cervical spine disability 
and radiculopathy (e.g., slight, moderate) 
before the onset of aggravation.  

3.  After conducting any additional 
indicated development, the AMC should 
again review the record.  If either 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JAMES L MARCH
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


